Name: 2003/815/EC: Council Decision of 17 November 2003 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-11-25

 Avis juridique important|32003D08152003/815/EC: Council Decision of 17 November 2003 appointing a Spanish alternate member of the Committee of the Regions Official Journal L 308 , 25/11/2003 P. 0019 - 0019Council Decisionof 17 November 2003appointing a Spanish alternate member of the Committee of the Regions(2003/815/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) Pursuant to Council Decision 2002/60/EC of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions.(2) The seat of an alternate member of the Committee of the Regions has become vacant following the expiry of the mandate of Ms Adela BARRERO FLOREZ, of which the Council was notified on 27 October 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr DarÃ ­o DÃ AZ ALVAREZ, Director General de Relaciones Exteriores y Asuntos Europeos, Comunidad AutÃ ³noma del Principado de Asturias, is hereby appointed an alternate member of the Committee of the Regions in place of Ms Adela BARRERO FLOREZ for the remainder of her term of office, which ends on 25 January 2006.Done at Brussels, 17 November 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.